         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
CHARLES OUELLETTE,                      )
                                        )         CIVIL ACTION
                      Plaintiff,        )
                                        )         NO. 18-40046-TSH
                   v.                   )
                                        )
TRUE PENNY PEOPLE, LLC,                 )
                                        )
                   Defendant.           )
______________________________________ )

   ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS FOR
           LACK OF PERSONAL JURISDICTION (Docket No. 15).

                                      November 29, 2018

HILLMAN, D.J.

        Charles Ouellette (“Plaintiff”) brought this claim for breach of contract and tortious

interference with an advantageous business relationship. Defendant moves to dismiss for lack of

personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). For the reasons below, Defendant’s

motion (Docket No. 15) is denied.

                                          Background

        We derive our summary of the factual background from Plaintiff’s evidentiary proffers and

from Defendant’s undisputed proffers. Copia Communications, LLC v. Amresorts, L.P., 812 F.3d

1, 2 (1st Cir. 2016).

        On or about August 9, 2017, Plaintiff spoke on the phone with Raj Dubey, President of

True Penny about a potential job for True Penny’s “Maine project.” On or about August 14, 2017,

they spoke again, and Mr. Dubey extended Plaintiff a job offer, which Plaintiff immediately

accepted. Mr. Dubey then requested that Plaintiff send copies of his passport and social security
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 2 of 12



card to initiate the hiring process. Plaintiff emailed copies of the documents and, in that email,

memorialized Mr. Dubey’s offer.

       After Plaintiff accepted Mr. Dubey’s offer, he notified his employer that he would be

resigning from his position to take the job with True Penny. Thereafter, however, the relationship

soured, and Plaintiff never worked for True Penny. The reasons that the relationship deteriorated

are irrelevant to the jurisdictional question presented.

       At all times, Plaintiff was a citizen of Massachusetts and all his communication with True

Penny occurred from the Commonwealth. According to Plaintiff, both parties had the expectation

that at least some of his work for the “Maine project” would be done from his home in

Massachusetts.

       True Penny is a Florida corporation. True Penny asserts that it has never performed any

work in Massachusetts, serviced any Massachusetts-based clients, and has not registered to do

business in the Commonwealth.

                                        Standard of Review

       When considering a Rule 12(b)(2) motion without an evidentiary hearing, a district court

uses the prima facie standard to evaluate whether it has personal jurisdiction over the defendant.

Under this standard, “the inquiry is whether the plaintiff has proffered evidence which, if credited,

is sufficient to support findings of all facts essential to personal jurisdiction.” Phillips v. Prairie

Eye Ctr., 530 F.3d 22, 26 (1st Cir. 2008). The plaintiff bears the burden of showing that the court

may exercise personal jurisdiction over the defendant and “must put forward evidence of specific

facts to demonstrate that jurisdiction exists.” A Corp. v. All Am. Plumbing, 812 F.3d 54, 58 (1st

Cir. 2016) (internal quotation marks and citation omitted). Further, courts “take the plaintiff’s

evidentiary proffers as true and construe them in the light most favorable to the plaintiff’s claim.”



                                                  2
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 3 of 12



C.W. Downer & Co. v. Bioriginal Food & Sci. Cor., 771 F.3d 59, 65 (1st Cir. 2014). Finally,

courts also “consider uncontradicted facts proffered by the defendant.” Id.


                                               Discussion

        “In determining whether a non-resident defendant is subject to its jurisdiction, a federal

court exercising diversity jurisdiction is the functional equivalent of a state court sitting in the

forum state.” Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st Cir. 1995). Thus, in order to establish

personal jurisdiction over Defendant, Plaintiff must satisfy the requirements of both the

Massachusetts long-arm statute and the Due Process Clause of the Fourteenth Amendment. World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 290, 100 S.Ct. 559 (1980).

        The Massachusetts long-arm statute enumerates eight specific grounds on which a

nonresident defendant may be subjected to personal jurisdiction by a court of the Commonwealth.

See Mass. Gen. Laws ch. 223A, § 3. Massachusetts courts have held that the long-arm statute

“asserts jurisdiction over the person to the constitutional limit only when some basis for

jurisdiction enumerated in the statue has been established.” Good Hope Indus., Inc. v. Ryder Scott

Co., 378 Mass. 1, 6, 378 N.E.2d 76 (1979). Therefore, this court is “required to decline to exercise

jurisdiction if the plaintiff [is] unable to satisfy at least one of the statutory prerequisites.” Id.

        Additionally, “courts should consider the long-arm statute first, before approaching the

constitutional question.” SCVNGR, Inc. v. Punchh, Inc., 478 Mass. 324, 330, 85 N.E.3d 50 (2017).

Determining first whether the long-arm statute’s requirements are met is consistent with the duty

to avoid “decid[ing] questions of a constitutional nature unless absolutely necessary to a decision

of the case.” Burton v. United States, 196 U.S. 283, 295, 25 S.Ct. 243 (1905).

                                   1. Massachusetts Long-Arm Statute




                                                    3
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 4 of 12



       The Massachusetts Long Arm Statue provides, in relevant part: “A court may exercise

personal jurisdiction over a person, who acts directly or by an agent, as to a cause of action in law

or equity arising from the person’s transacting any business in this commonwealth.” Mass. Gen.

Laws ch. 223A, § 3. Thus, Defendant must have transacted business in the Commonwealth and

Plaintiffs’ claims must have arisen from that transaction of business.

       The requirement that a defendant transact business in the Commonwealth “has been

construed broadly.” Tatro v. Manor Care, Inc., 416 Mass. 763, 767, 625 N.E.2d 549 (1994)

(citations omitted). “Although an isolated (and minor) transaction with a Massachusetts resident

may be insufficient, generally the purposeful and successful solicitation of business from residents

of the Commonwealth, by a defendant or its agent, will suffice to satisfy this requirement.” Id.

Importantly, although the successful solicitation of business is a sufficient condition for exercising

jurisdiction, it is not a necessary one. See Cossart v. United Excel Corp., 804 F.3d 13, 19 (1st Cir.

2015) (“Tatro does not hold that the ‘transacting business’ language of Section 3(a) requires that

a defendant have successfully solicited business in Massachusetts. And other Massachusetts

precedent shows that there is no such requirement.”).

       In Haddad v. Taylor, 32 Mass.App.Ct. 332 (1992), for instance, the Massachusetts Appeals

Court held that a non-resident defendant had transacted business within the meaning of Section

3(a) by negotiating, via telephone and the mail, a contract for the sale of land in Massachusetts

while outside the Commonwealth, despite the fact he did not own the land (but instead acted

through power of attorney) and no contract was ever consummated. Here, even assuming

arguendo that Defendant is correct that no contract was formed, Massachusetts courts have not

found a consummated contract necessary to exercise long-arm jurisdiction under Section 3(a).

Further, much like the defendant in Haddad, Defendant negotiated the employment contract via



                                                  4
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 5 of 12



phone and email while Plaintiff was in the Commonwealth. Finally, as the land for sale in Haddad

was in Massachusetts, Defendant contemplated that at least some of Plaintiff’s services would be

rendered from his home in the Commonwealth. Thus, I find that Defendant transacted business in

the Commonwealth within the meaning of the long-arm statute.

        In addition to Defendant transacting business in the forum, Plaintiff’s claims have arisen

from Defendant’s transaction of business in the Commonwealth. In accordance with the broad

construction of the long-arm statute, the court in Tatro interpreted the “arising from” requirement

to require only “but for” causation. 416 Mass. at 770, 625 N.E.2d 549 (“terms such as ‘arising

from’ . . . should be interpreted as creating a ‘but for’ test. This test permits jurisdiction in a case

[where the transaction of business is] the first step in a train of events that results in the [harm].”).

Here, Defendant’s conduct easily satisfies the “but for” causation standard. Plaintiff’s claims arise

directly from Defendant’s transaction of business in the Commonwealth. Indeed, Plaintiff’s

negotiations and consummation of an employment contract with Defendant were the first step in

the train of events resulting to his alleged harms.

        Because Defendant has transacted business in the Commonwealth within the meaning of

the Massachusetts long-arm statute and because Plaintiff’s claims arise from that transaction under

the “but for” standard, I find that asserting jurisdiction is proper under state law.

                                     2. Constitutional Due Process

        Because Plaintiff has satisfied his burden of demonstrating that exercising jurisdiction does

not violate the Massachusetts long-arm statute, he must now demonstrate that it does not offend

the Due Process Clause. “The exercise of personal jurisdiction may, consistent with due process,

be either specific or case-linked or general or all-purpose.” Cossart v. United Excel Corp., 804

F.3d 13, 20 (2015) (quotation marks and citation omitted).



                                                   5
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 6 of 12



       Here, Plaintiff has not argued that Defendant is subject to general jurisdiction in

Massachusetts. Therefore, I proceed directly to the specific jurisdiction analysis.

                                          a. Specific Jurisdiction

       The inquiry into whether there has been the requisite “minimum contacts” necessary to

assert specific personal jurisdiction is inherently imprecise: “the criteria which we mark the

boundary line between those activities which justify the subjection of a corporation to suit, and

those which do not, cannot be simply mechanical or quantitative.” International Shoe Co. v.

Washington, 326 U.S. 310, 319, 66 S.Ct. 154 (1945). To assist in this necessarily individualized

assessment, the First Circuit has held that a plaintiff seeking to establish specific jurisdiction must

demonstrate that three conditions are satisfied:

       First, the claim underlying the litigation must directly arise out of, or relate to, the
       defendant’s forum-state activities. Second, the defendant’s in-state contacts must
       represent a purposeful availment of the privilege of conducting activities in the
       forum state, thereby invoking the benefits and protections of that state’s laws and
       making the defendant’s involuntary presence before the state’s courts foreseeable.
       Third, the exercise of jurisdiction must . . . be reasonable.

Phillips, 530 F.3d at 27 (quoting Adelson v. Hananel, 510 F.3d 43, 49 (1st Cir. 2007)). In addition,

the Court must “analyze the contract and tort claims discretely. Questions of specific jurisdiction

are always tied to the particular claims asserted.” Phillips Exeter Academy v. Howard Phillips

Fund, 196 F.3d 284, 289 (1st Cir. 1999). Thus, in contract cases, the court must determine

“whether the defendant’s contacts with the forum were instrumental either in the formation of the

contract or in its breach.” Id. In tort cases, the court “must probe the causal nexus between the

defendant’s contacts and the plaintiff’s cause of action.” Id.

                                            i. Relatedness

       The relatedness inquiry “serves the important function of focusing the court’s attention on

the nexus between a plaintiff’s claim and the defendant’s contacts with the forum.” Sawtelle, 70

                                                   6
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 7 of 12



F.3d at 1389. The court “must consider the contacts between the defendants and the forum state

viewed through the prism of plaintiff[’s] . . . claim.” Cossart, 804 F.3d at 20 (alterations in original)

(citation omitted). “The evidence produced to support specific jurisdiction must show that the

cause of action either arises directly out of, or is related to, the defendant’s forum-based contacts.”

Harlow v. Children’s Hosp., 432 F.3d 50, 60-61 (1st Cir. 2005). Thus, “[t]here must be more than

just an attenuated connection between the contacts and the claim.” Phillips, 530 F.3d at 27; see

also Walden v. Fiore, 571 U.S. 277, 290, 134 S.Ct. 1115 (“The proper question is not where the

plaintiff experienced the particular injury or effect but whether the defendant’s conduct connects

him to the forum state.”). In a contract dispute, the First Circuit has noted that when assessing

relatedness courts must “pay particularly close attention to ‘the parties’ prior negotiations and

contemplated future consequences, along with the terms of the contract and the parties’ actual

course of dealing.” Cossart, 804 F.3d at 20 (quoting C.W. Downer & Co., 771 F.3d at 66).

        Defendant contends that Plaintiff’s claims are not sufficiently related to the forum because,

had Plaintiff become employed, he would have serviced a project in Maine. In Cossart, the

plaintiff’s claim similarly arose from a breach of an employment contract while he was servicing

a California client. Id. The court found that relatedness was satisfied, however, because the claim

arose from a “contract defendants procured with a Massachusetts resident to be performed by the

resident primarily from Massachusetts.” Id. Further, the plaintiff completed a significant portion

of the work that led to his claim from the Commonwealth. Id. Here, like in Cossart, Defendant

negotiated with a Massachusetts resident while he was at home in the forum and ultimately

contracted with him. While it is true that Plaintiff would have serviced a client in Maine, the

relevant inquiry is where Plaintiff would have performed that service. Like the plaintiff in Cossart,

the contract here anticipated Plaintiff performing work for Defendant from his home in the



                                                   7
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 8 of 12



Commonwealth. See Ouellette Aff. ¶¶ 4-6. Indeed, Defendant acknowledges that it “utilizes

employees and independent contractors who work both remotely from their homes and on-site at

the client’s location, depending on the project.” Wooten Aff. ¶ 10. Thus, I find that Plaintiff’s

claim is sufficiently related to Defendant’s actions in the forum to assert jurisdiction over

Defendant for Plaintiff’s contract claim.

       I must also analyze relatedness as it pertains to Plaintiff’s tort claims. See Phillips Exeter

Academy, 196 F.3d at 289. Plaintiff contents that Defendant’s contractual offer caused him to lose

gainful employment and therefore constituted tortious interference with an advantageous business

relationship. Plaintiff’s tort claims are based on, and causally linked to, the same underlying

conduct by Defendant. Accordingly, I also find a sufficient nexus between Plaintiff’s tort claims

and Defendant’s contacts with the forum to satisfy the relatedness requirement.

                                            ii. Purposeful Availment

       “In determining whether the purposeful availment condition is satisfied, our key focal

points are the voluntariness of the defendants’ relevant Massachusetts contacts and the

foreseeability of the defendants falling subject to Massachusetts’s jurisdiction.” Copia, 812 F.3d

at 5 (quotation marks and citation omitted). Voluntariness requires that the defendant’s contacts

with the forum state are “not based on the unilateral actions of another party or a third person.”

Nowak v. Tak How Investments, Ltd., 94 F.3d 708, 716 (1st Cir. 1996) (citing Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475, 105 S.Ct. 2174 (1985)). Foreseeability requires that “the

defendant's contacts with the forum state be such that he should reasonably anticipate being haled

into court there.” Id. (citing World-Wide Volkswagen, 444 U.S. at 297, 100 S.Ct. 559). When

inquiring whether Defendant has purposefully availed itself of the forum, however, the only

relevant contacts are those that gave rise to the cause of action. See Copia, 812 F.3d at 5.



                                                   8
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 9 of 12



       Defendant relies on Phillips to argue that it has not purposefully availed itself of the

Commonwealth. In that case, the defendant mailed a contract to Massachusetts for signature and

followed up with three emails to the plaintiff while he was in the forum. Phillips, 530 F.3d at 29.

The contract, however, was for employment in Illinois and the plaintiff interviewed for the job

there. Id. Here, on the other hand, Plaintiff neither traveled to Florida to negotiate nor was

performance contemplated in Florida. Instead, Plaintiff negotiated from his home in the forum

and the contract envisioned at least partial performance in the Commonwealth. Thus, Defendant’s

reliance on Phillips is misplaced.

       In Cossart, the First Circuit found that purposeful availment “hing[ed] on three factors: the

defendant’s in-forum solicitation of the plaintiff’s services, the defendant’s anticipation of the

plaintiff’s in-forum services, and the plaintiff’s actual performance of extensive in-forum

services.” Copia, 812 F.3d at 6 (citing Cossart, 804 F.3d at 21). In Copia, on the other hand, the

First Circuit found exercising specific jurisdiction improper where none of the factors were

present. Id. Importantly, neither the Cossart nor Copia courts suggested that the presence of all

three factors were necessary to find purposeful availment. Instead, the caselaw suggests that if a

defendant satisfies all three factors, it has purposefully availed itself of the forum, and if a

defendant has not satisfied any of the factors, it has not purposefully availed itself. Here, two of

the facts are present. Defendant solicited Plaintiff’s services while he was at home in the

Commonwealth. Further, the contract envisioned the performance of in-forum services. While

Plaintiff has not actually performed extensive in-forum services like the plaintiff in Cossart, it

would be a strange result to allow Defendant to evade suit in the Commonwealth simply by

breaching a contract that envisioned performance in the forum before Plaintiff had an opportunity

to perform. Indeed, Defendant’s voluntary actions in the Commonwealth—entering into an



                                                 9
        Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 10 of 12



employment contract with a Massachusetts resident that envisioned performance in the forum—

certainly rendered suit in the forum foreseeable. Therefore, I find that Defendant has purposefully

availed itself of the forum with respect to Plaintiff’s contract claim.

       Turning to Plaintiff’s tort claims, as mentioned above, these claims are based on the same

underlying conduct by Defendant. Because Defendant’s conduct in the Commonwealth was both

voluntary and made it foreseeable that it would be haled into a Massachusetts court, Defendant has

also purposefully availed itself of the forum with respect to Plaintiff’s tort claims.

                                            iii. Reasonableness

       Finally, this court must consider the reasonableness of exercising jurisdiction over New

Prime. Accordingly, asserting jurisdiction must comport with traditional notions of “fair play and

substantial justice.” International Shoe, 326 U.S. at 320, 66 S.Ct. 154. “Out of this requirement,

courts have developed a series of factors that bear on the fairness of subjecting a nonresident to a

foreign tribunal.” Nowak, 94 F.3d at 717. These “gestalt factors” are:

       (1) the defendant’s burden of appearing [in the forum state], (2) the forum state’s
       interest in adjudicating the dispute, (3) the plaintiff’s interest in obtaining
       convenient and effective relief, (4) the judicial system’s interest in obtaining the
       most effective resolution of the controversy, and (5) the common interests of all
       sovereigns in promoting substantive social policies.

C.W. Downer, 771 F.3d at 69 (alterations in original) (quoting Ticketmaster-New York, Inc. v.

Alioto, 26 F.3d, 201, 209 (1st Cir. 1994)). The gestalt factors help the court do substantial justice,

especially where the relatedness and purposeful availment inquiries are close. Nowak, 94 F.3d at

717. “In such cases, the gestalt factors may tip the constitutional balance.” Id. Consequently, our

assessment of these factors operates on a sliding scale: “[T]he weaker the plaintiff’s showing on

the first two prongs (relatedness and purposeful availment), the less a defendant need show in

terms of unreasonableness to defeat jurisdiction.” Ticketmaster, 26 F.3d at 210. “The reverse is



                                                  10
         Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 11 of 12



equally true: a strong showing of reasonableness may serve to fortify a more marginal showing of

relatedness and purposefulness.” Nowak, 94 F.3d at 717.

                                            (1) Burden of Appearance

        While it is always a burden for a foreign defendant to appear in the forum state, for this

factor to have any import, the defendant must show that the “exercise of jurisdiction in the present

circumstances is onerous in a special, unusual, or other constitutionally significant way.” Pritzker

v. Yari, 42 F.3d 53, 64 (1st Cir. 1994).

        Defendant argues that it is a small company and that it would “incur expense educating

local counsel on [Defendant’s] business and practices, and on travel time to and from its principal

place of business in Florida.” (Docket No. 15 at 8). This burden, however, is like that of many

foreign defendants haled into a court in the Commonwealth. Defendant has done nothing to

demonstrate that its burden is special or unusual. Thus, this factor tips in favor of exercising

jurisdiction.

                                            (2) Interest of the Forum

        “Massachusetts has a significant interest in ensuring that contracts entered into by

Massachusetts residents are given full effect.” Champion Exposition Servs., Inc. v. Hi-Tech Elec.,

LLC, 273 F. Supp. 2d 172, 179 (D. Mass. 2003). Further, a forum state has a significant interest

in asserting jurisdiction over a defendant who causes tortious injury within its borders.

Ticketmaster, 26 F.3d at 211.

        Here, both propositions provide the Commonwealth with an interest in this case. The

forum has an interest in giving Plaintiff’s contract full effect. In addition, Massachusetts has an

interest in asserting jurisdiction over Defendant for tortuously interfering with Plaintiff’s




                                                11
        Case 4:18-cv-40046-TSH Document 21 Filed 11/29/18 Page 12 of 12



advantageous business relationship and consequently causing injury to Plaintiff inside the

Commonwealth. Thus, this factor also tilts in favor of asserting jurisdiction.

                                                (3) Remaining Factors

        Defendant does not challenge this Court’s jurisdiction based on the remaining gestalt

factors. “The remaining factors relevant to the inquiry also do not indicate a problem with

Massachusetts serving as the forum state.” Cossart, 804 F.3d at 22 (finding the gestalt factors

permitted jurisdiction after analyzing the first two factors). Therefore, I find that the gestalt factors

do not preclude exercising specific jurisdiction over Defendant.

                                              Conclusion

        For the reasons stated above, I find that Plaintiff has proffered sufficient evidence to

support a finding that the assertion of jurisdiction over Defendant does not violate the

Massachusetts long-arm statute or offend constitutional due process. Therefore, Defendant’s

motion to dismiss for lack of personal jurisdiction (Docket No. 15) is denied.

SO ORDERED



                                                                              /s/ Timothy S. Hillman
                                                                           TIMOTHY S. HILLMAN
                                                                                 DISTRICT JUDGE




                                                   12
